DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 02/02/2022, Claims 1-73, 80, and 81 have been cancelled, and Claims 74-79 and 82-99 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 02/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,736,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 74-79 and 82-99 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bridges (US Patent 6,027,512) and Cole (US PGPub 2007/0293884) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 74, which recite, inter alia "a scalpet assembly…wherein the housing includes a multifunctional chamber configured to collect harvested tissue…a first end cap configured to removably couple the first end of the housing and including a depth guide configured to control a depth of penetration of the scalpet into the target site…a handpiece removably coupled to the second end of the housing and scalpet assembly".  The novelty of this invention is the housing is configured to serve one or more functions including, for example, acting as a collection receptacle for resected pixels, a mixing 
The closest prior arts of record Bridges (US Patent 6,027,512) and Cole (US PGPub 2007/0293884) teach a system similar to that of Claims 74, however the prior art of record does not disclose the claimed first end cap which includes the claimed depth guide (see Applicant Arguments Pages 7-8). 
Because none of the prior art documents of record teach a system as recited in Claims 74 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 74 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771